Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (hereinafter the “Agreement”) between ScanSource,
Inc., a South Carolina corporation (hereinafter, the “Company”), and Jeffrey A.
Bryson (hereinafter, “Executive”) is effective as of July 1, 2004 (hereinafter
the “Effective Date”).

 

BACKGROUND

 

The Company desires to employ Executive in the position stated on Exhibit A and
Executive is willing to serve in such capacity, in accordance with the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Employment. On the Effective Date, Executive shall hereby be employed in the
capacity indicated above and shall have the responsibilities commensurate with
such position as shall be assigned to him by the Board of Directors, CEO of the
Company, or President of the Business Unit in which the Executive is assigned.

 

2. Employment Period. Unless earlier terminated herein in accordance with
Section 5 hereof, Executive’s employment shall be for a term (the “Employment
Period”), beginning on the Effective Date and ending on June 30, 2006, the
Employment Period End Date.

 

3. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote his business time, attention, skill and efforts exclusively to the
faithful performance of his duties hereunder; provided, however, that it shall
not be a violation of this Agreement for Executive to (i) devote reasonable
periods of time to charitable and community activities and, with the approval of
the Company, industry or professional activities, and/or (ii) manage personal
business interests and investments, so long as such activities do not interfere
with the performance of Executive’s responsibilities under this Agreement.

 

4. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, the Company will pay to Executive
a base salary at the rate specified on Exhibit A to this Agreement (“Base
Salary”), less normal withholdings, payable in equal monthly or more frequent
installments as are customary under the Company’s payroll practices from time to
time. The Compensation Committee of the Board of Directors of the Company shall
review Executive’s Base Salary annually and in its sole discretion, subject to
approval of the Board of Directors of the Company, may increase or decrease
Executive’s Base Salary from year to year. The annual review of Executive’s Base
Salary by the Board of Directors of the Company will consider, among other
things, Executive’s own performance and the Company’s performance.



--------------------------------------------------------------------------------

(b) Incentive Compensation, Savings and Retirement Plans. During the Employment
Period, Executive shall be entitled to participate in all deferred compensation,
savings and retirement plans, practices, policies and programs applicable to
staff officers of the Company (“Peer Executives”). Without limiting the
foregoing, during the Employment Period, Executive will be eligible to receive
certain incentive compensation (“Incentive Compensation”) based on financial
and/or performance criteria established from year to year by the Compensation
Committee of the Board of Directors of the Company, as specified on Exhibit A to
this Agreement.

 

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in the
welfare benefit plans, practices, policies and programs provided by the Company
which may include, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(“Welfare Plans”) to the extent applicable generally to Peer Executives.
Bi-weekly payroll contributions will be required by Executive. The Company
reserves the right, in its sole discretion to modify, change, or eliminate its
Welfare Plans.

 

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by Executive in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.

 

(e) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company in effect for Peer Executives.

 

(f) Vacation. During each fiscal year during the Employment Period, Executive
will be entitled to the number of days of paid vacation specified on Exhibit A
to this Agreement. Executive may take such vacation days at the time or times
Executive reasonably requests, subject to the prior approval of the person
specified on Exhibit A to this Agreement. Unused vacation time does not carry
over to the next fiscal year and is not paid upon termination of employment.

 

5. Termination of Employment.

 

(a) Death, Retirement or Disability. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or if there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 65 with
ten years of service. If the Company determines that the Disability of Executive
has occurred during the Employment Period (pursuant to the definition of
Disability set forth below), it may give to Executive written notice of its
intention to

 

- 2 -



--------------------------------------------------------------------------------

terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such written
notice by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean a mental or physical disability as determined by the Board of
Directors of the Company in accordance with standards and procedures similar to
those under the Company’s employee long-term disability plan, if any. At any
time that the Company does not maintain such a long-term disability plan,
“Disability” shall mean the inability of Executive, as determined by the Board,
to perform the essential functions of his regular duties and responsibilities,
with or without reasonable accommodation, due to a medically determinable
physical or mental condition which has lasted (or can reasonably be expected to
last) for twelve workweeks in any twelve-month period. At the request of
Executive or his personal representative, the Board’s determination that the
Disability of Executive has occurred shall be certified by two physicians
mutually agreed upon by Executive, or his personal representative, and the
Company. Failing such independent certification (if so requested by Executive),
Executive’s termination shall be deemed a termination by the Company without
Cause and not a termination by reason of his Disability.

 

(b) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

 

The failure of Executive to satisfactorily perform Executive’s duties with the
Company as identified in any Company policy applicable to Executive, Executive’s
job description, the formal written goals and objectives of Executive determined
annually with his or her immediate supervisor, or other objective performance
criteria as developed by the Company and communicated in writing to Executive
(other than any such failure resulting from incapacity due to physical or mental
illness), within 30 days after a written demand for satisfactory performance is
delivered to Executive by the Board of Directors, CEO of the Company or
President of the Business Unit to which the Executive is assigned, which
specifically identifies the manner in which the Board, the CEO or the President
believes that Executive has not satisfactorily performed Executive’s duties. The
decision of whether Executive has satisfactorily performed his duties with the
Company is in the discretion of the Company; or

 

Engaging in unethical or illegal conduct or gross misconduct which is materially
injurious to the Company, whether financially or otherwise.

 

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean:

 

(i) without the consent of Executive, the assignment to Executive of any duties
materially inconsistent for a member of the management team, excluding for this
purpose an isolated, insubstantial, and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive;

 

- 3 -



--------------------------------------------------------------------------------

(ii) a reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time;

 

(iii) the failure by the Company (a) to continue in effect any compensation plan
in which Executive participates as of the Effective Date that is material to
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (b) to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable in terms of the
amount of benefits provided;

 

(iv) the Company’s requiring Executive, without his consent, to be based at any
office or location other than in Greenville County, South Carolina;

 

(v) any failure by the Company to comply with and satisfy Section 12(c) of this
Agreement; or

 

(vi) the material breach of this Agreement by the Company.

 

Good Reason shall not include Executive’s death or Disability. The Company shall
have an opportunity to cure any claimed event of Good Reason (other than under
clauses (v) above) within 30 days of notice from Executive and the Board’s good
faith determination of cure shall be binding. The Company shall notify Executive
of the timely cure of any claimed event of Good Reason and the manner in which
such cure was effected, and any Notice of Termination delivered by Executive
based on such claimed Good Reason shall be deemed withdrawn and shall not be
effective to terminate the Agreement.

 

(d) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, including whether such termination is for Cause or Good Reason, (ii)
specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination or, if Executive’s employment is terminated by reason of
death, Retirement or Disability, the date of death or Retirement or the
Disability Effective Date, as the case may be.

 

- 4 -



--------------------------------------------------------------------------------

6. Obligations of the Company upon Termination.

 

(a) Termination by Executive for Good Reason; Termination by Company Other Than
for Cause, Disability or In Connection with Change of Control. If, during the
Employment Period, the Company shall terminate Executive’s employment, for other
than for Cause or Disability, or Executive shall terminate employment for Good
Reason within a period of 30 days after the occurrence of the event giving rise
to Good Reason, or if within 60 days after the Employment Period End Date, the
Company (for reasons other than Cause or Disability) terminates the employment
of Executive, and, with respect to the payments and benefits described in
clauses (i)(B) and (ii) below, only if Executive executes a Release in
substantially the form of Exhibit B hereto (the “Release”):

 

Termination In Connection with Change in Control. If Executive’s employment is
terminated within 12 months after, or otherwise in contemplation of, a Change in
Control, as defined in Exhibit C, and Executive’s employment is so terminated
other than for Cause or Disability, then and, with respect to the payments and
benefits described in clauses (i)(B) and (ii) below, only if Executive executes
a Release in substantially the form of Exhibit B hereto (the “Release”):

 

(i) within 30 days after the later of (a) Date of Termination or (b) the date
Executive executes the Release (or such longer period as may be required for the
Company to determine the amount of earned unpaid Incentive Compensation under
any program which is dependent on quantifying quarterly financial results), the
Company shall pay to Executive in a lump sum in cash the aggregate of the
following amounts:

 

(A) the sum of (1) Executive’s Base Salary earned through the Date of
Termination to the extent not theretofore paid, (2) unpaid Incentive
Compensation earned to the Date of Termination; (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”). For purposes of determining the amount of unpaid
Incentive Compensation earned in the event the Date of Termination is in the
middle of a calendar quarter, the Company shall pro-rate and reduce the amount
it determines would have been earned for the complete quarter, based on the
ratio of the number of days the Executive was employed in the quarter over the
number of actual days in the quarter; and

 

(B) an amount equal to a multiple (the “Severance Multiple”), times the highest
combined annual Base Salary and Incentive Compensation earned by Executive from
the Company, including any such amounts earned but deferred, in the last three
calendar years prior to the Date of Termination (the “Severance Benefits”). The
Severance Multiple shall be one (1).

 

(ii) for up to 12 months after Date of Termination, the Company will reimburse
Executive for COBRA payments made by Executive which are in excess of the
monthly rates paid by active employees, with respect to medical and dental
insurance benefits,

 

- 5 -



--------------------------------------------------------------------------------

but only until such time Executive is eligible to receive similar benefits under
another employer-provided or group plan (which plan may be the plan of the
Executive’s new employer or his spouse’s employer.)

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”) only if
such Other Benefits were earned as of the Date of Termination.

 

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as used in this Section 6(b) shall include, without
limitation, and Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death benefits, if any, as are applicable to Executive on the date of his death.

 

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(c) shall include, without limitation
disability benefits, and Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits under such plans,
programs, practices and policies relating to disability, if any, as are
applicable to Executive and his family on the Date of Termination.

 

(d) Retirement. If Executive’s employment is terminated by reason of Executive’s
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(d) shall include, without limitation
retirement benefits, and Executive shall be entitled after the Date of
Termination to receive, retirement and other benefits under such plans,
programs, practices and policies relating to retirement, if any, as applicable
to Executive on the Date of Termination.

 

(e) Cause or Voluntary Termination without Good Reason. If Executive’s
employment is terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement shall terminate without further obligations to Executive,
other than for payment of Accrued Obligations.

 

- 6 -



--------------------------------------------------------------------------------

(f) Normal Expiration of Employment Period. If Executive’s employment is
terminated due to the normal expiration of the Employment Period or is
terminated within 60 days after the Employment Period End Date (for reasons
other than Cause or Disability), this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations,
Severance Benefits and the timely payment or provision of Other Benefits.
Notwithstanding anything to the contrary herein, the Company is not required to
provide notice if the Agreement will not be renewed or if a new employment
agreement will not be offered in a situation where the Executive will remain an
employee of the Company in the same position or in a management capacity without
an employment agreement but as an at-will employee.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 13(d), shall anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program or any contract or agreement
with the Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

 

8. Mandatory Reduction of Payments in Certain Events.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payment to Executive, a calculation shall be
made comparing (i) the net benefit to Executive of all Payments after payment of
the Excise Tax, to (ii) the net benefit to Executive if the Payment had been
limited to the extent necessary to avoid being subject to the Excise Tax. If the
amount calculated under (i) above is less than the amount calculated under (ii)
above, then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). In that event, Executive shall
direct which Payments are to be modified or reduced.

 

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to in Section
8(a)(i) and (ii) above shall be made by the Company’s regular independent
accounting firm at the expense of the Company or, at the election and expense of
Executive, another nationally recognized independent accounting firm (the
“Accounting Firm”) which shall provide detailed supporting calculations. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments which

 

- 7 -



--------------------------------------------------------------------------------

Executive was entitled to, but did not receive pursuant to Section 8(a), could
have been made without the imposition of the Excise Tax (“Underpayment”). In
such event, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

 

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 8 shall be of
no further force or effect.

 

9. Costs of Enforcement. Subject to Section 8(b), each party hereto shall pay
its own costs and expenses incurred in enforcing or establishing its rights
hereunder, including, without limitation, attorneys’ fees, whether the suit be
brought or not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings.

 

10. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

 

11. Restrictions on Conduct of Executive.

 

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 11 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 11 in the form of
compensation and benefits provided herein and the grant of stock options from
time to time by the Company. Executive hereby further acknowledges that the
post-employment restrictions set forth in this Section 11 are reasonable and
that they do not, and will not, unduly impair his ability to earn a living after
the termination of this Agreement.

 

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require special expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement not to compete
with the Company during the Restricted Period; (C) that due to his management
duties, Executive will be the repository of a substantial portion of the
goodwill of the Company and would have an unfair advantage in competing with the
Company; (D) that due to Executive’s special experience and talent, the loss of
Executive’s services to the Company under this Agreement cannot reasonably or
adequately be compensated solely by damages in an action at law; (E) that
Executive is capable of competing with the Company; and (F) that Executive is
capable of obtaining gainful, lucrative and desirable employment that does not
violate the restrictions contained in this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Therefore, subject to the limitations of reasonableness imposed by law,
Executive shall be subject to the restrictions set forth in this Section 11.

 

(b) Definitions. The following capitalized terms used in this Section 11 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that involve Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company;

 

“Competitive Services” means the distribution of automatic identification,
bar-code, point of sale, or telephony products and other products the Company
begins to distribute during the Employment Period, to resellers of such
products, except such term shall not include distribution conducted by a Person
whose principal business is the manufacture and sale of such products to
resellers and/or end users and which Person does not normally act as a
distributor of such products manufactured by others.

 

“Competitor(s)” means any Person engaged, wholly or in material part, in
Competitive Services. Competitors include but are not limited to: Agilysis,
Alliance Systems, Arrow, Avnet, Blue Star, Comstor, Cygcom, Ingram, Jenne
Distributors, Metropolitan Sales, Nimax, Tech Data, Telpar, Voda One, Westcon,
as well as any of their business units or affiliated companies.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; details of customer contracts; current and anticipated customer
requirements; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

 

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

 

- 9 -



--------------------------------------------------------------------------------

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve (12)
months prior to the Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

 

“Restricted Period” means the Employment Period, and a period of two-years
following the Date of Termination of employment with the Company if such
termination occurs during the Employment Period or within 60 days of the
Employment Period End Date.

 

“Restricted Territory” means North America.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
11(c) hereof.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of South Carolina.

 

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the

 

- 10 -



--------------------------------------------------------------------------------

Company. Throughout the term of this Agreement and at all times after the date
that this Agreement terminates for any reason, Executive shall not directly or
indirectly transmit or disclose any Trade Secret of the Company to any Person,
and shall not make use of any such Trade Secret, directly or indirectly, for
himself or for others, without the prior written consent of the Company. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Executive’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

 

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.

 

(iii) Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had material “Contact” on the Company’s behalf during the twelve (12)
months immediately preceding the termination of his or her employment at the
Company. For purposes of this Agreement, Executive had material “Contact” with a
Protected Customer if (a) he had business dealings with the Protected Customer
on the Company’s behalf; (b) he was responsible for supervising or coordinating
the dealings between the Company and the Protected Customer; or (c) he obtained
Trade Secrets or Confidential Information about the customer as a result of his
association with the Company.

 

(iv) Noncompetition with the Company. Executive hereby understands and agrees
that, during the Restricted Period, Executive will not, without prior written
consent of the Company, directly or indirectly seek or obtain a Competitive
Position in the Restricted Territory with a Competitor; provided, however, that
the provisions of this Agreement shall not be deemed to prohibit the ownership
by Executive of any securities of the Company or its affiliated entities of not
more than five percent (5%) of any class of securities of any corporation having
a class of

 

- 11 -



--------------------------------------------------------------------------------

securities registered pursuant to the Securities Exchange Act of 1934, as
amended. Executive acknowledges that in the performance of his duties for the
Company he is charged with operating on the Company’s behalf throughout the
Restricted Territory and he hereby acknowledges, therefore, that the Restricted
Territory is reasonable.

 

(d) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

 

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

 

(B) the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.

 

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 

(iii) Reformation. The parties hereunder agree that it is their intention that
the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any court of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the court shall reform
the Restrictive Covenants such that they shall be enforceable to the maximum
extent permissible at law.

 

- 12 -



--------------------------------------------------------------------------------

(ii) Elective Right of the Company. In the event that Executive challenges the
enforceability of the Restrictive Covenants (or asserts an affirmative defense
to an action seeking to enforce the Restrictive Covenants) based on an argument
that the Restrictive Covenants are (x) not enforceable as a matter of law, (y)
unreasonable in geographical scope or duration or (z) void as against public
policy, the Company shall have the right (1) to cease making the payments
required under Section 6 above and, upon demand, to have Executive repay, within
10 business days of any such demand, any such payments already made. Any right
afforded to, or exercised by, the Company hereunder shall in no way affect the
enforceability of the Restrictive Covenants or any other right of the Company
hereunder.

 

12. Assignment and Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

13. Miscellaneous.

 

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

- 13 -



--------------------------------------------------------------------------------

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation, the Prior Agreement.

 

(e) Governing Law and Jurisdiction. Except to the extent preempted by federal
law, and without regard to conflict of laws principles, the laws of the State of
South Carolina shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise. This Agreement may
only be enforced in a court of competent jurisdiction in Greenville County,
South Carolina and Executive agrees to submit to the exclusive jurisdiction of a
court of competent jurisdiction in Greenville, South Carolina.

 

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:    ScanSource, Inc.      6 Logue Court      Greenville, SC 29615  
   Attn: General Counsel

 

To Executive:

   To the address specified on Exhibit A to this Agreement

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

(h) Construction. Each party and his or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the dates indicated below.

 

EXECUTIVE:

Name (print): Jeffrey A. Bryson

Signature:  

/s/ Jeffrey A. Bryson

--------------------------------------------------------------------------------

Date: September 30, 2004

SCANSOURCE, INC.:

By:  

/s/ Michael L. Baur

--------------------------------------------------------------------------------

Name:   Michael L. Baur Title:   Chief Executive Officer Date:   September 30,
2004

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A to EMPLOYMENT AGREEMENT

 

Executive: Jeffrey A. Bryson

 

Title: Vice President of Administration and Investor Relations

 

Base Salary: $180,000 annually

 

Incentive Compensation: Incentive Compensation earned in 2004 shall be based on
the following:

 

2004 Variable Pay Program: A.    You are eligible to receive $5,000 per quarter
based on achievement of objectives B.    You are eligible to receive an
additional $4,000 to $7,000 per quarter based on achievement of variable
performance objectives 2005 and 2006 Variable Pay Programs: The variable pay
program for 2005 and 2006 will be determined by February 28, 2005 and 2006,
respectively.

 

Days of Paid Vacation per Fiscal Year:    Approving Person: 20    Chief
Executive Officer Executive Notice Address:      102 Robin Road      Greenville,
SC 29609     

 

Initials:                    /                     



--------------------------------------------------------------------------------

EXHIBIT B to EMPLOYMENT AGREEMENT

 

Form of Release

 

THIS RELEASE (“Release”) is granted effective as of the      day of
                ,     , by                          (“Executive”) in favor of
ScanSource, Inc. (the “Company”). This is the Release referred to that certain
Employment Agreement dated as of January 1, 2004 by and between the Company and
Executive (the “Employment Agreement”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.

 

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. §
12101 et seq.; claims for statutory or common law wrongful discharge, including
any claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Company of its
obligations to Executive under the Employment Agreement or any other contractual
obligations between the Company or its affiliates and Executive, or any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, South Carolina law, or otherwise.

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this



--------------------------------------------------------------------------------

Release for age discrimination under the Age Discrimination in Employment Act,
29 U.S.C. § 621, et seq. It is understood that Executive is advised to consult
with an attorney prior to executing this Release; that he in fact has consulted
a knowledgeable, competent attorney regarding this Release; that he may, before
executing this Release, consider this Release for a period of twenty-one (21)
calendar days; and that the consideration he receives for this Release is in
addition to amounts to which he was already entitled. It is further understood
that this Release is not effective until seven (7) calendar days after the
execution of this Release and that Executive may revoke this Release within
seven (7) calendar days from the date of execution hereof.

 

Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.

 

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AND ANY AND ALL OTHER STATE AND FEDERAL
LAWS, WHETHER STATUTORY OR COMMON LAW. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

--------------------------------------------------------------------------------

Executive             Date:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C to EMPLOYMENT AGREEMENT

 

Definition of Change in Control:

 

For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

 

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or

 

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company, (y)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

 

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition



--------------------------------------------------------------------------------

beneficially own, directly or indirectly, more than 55% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
Reorganization, Sale or Acquisition (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets or stock either directly or through
one or more subsidiaries, the “Surviving Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Reorganization, Sale
or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than (x)
the Company or any Subsidiary of the Company, (y) the Surviving Corporation or
its ultimate parent corporation, or (z) any employee benefit plan (or related
trust) sponsored or maintained by any of the foregoing is the beneficial owner,
directly or indirectly, of 35% or more of the total common stock or 35% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (C) at least a majority of the
members of the board of directors of the Surviving Corporation were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.